Title: From Benjamin Franklin to [de Reine], [after 12 July 1778]
From: Franklin, Benjamin
To: Reine, —— de


Passy ce [after July 12, 1778]
Les suffrages que vos vers ont obtenus, Monsieur, vous asseurent de leur bonté, je voudrois savoir assez le françois pour sentir tout leur mérite et je vous remercie de l’honeur que vous m’avez fait de me les envoyer; j’ay reçu ce que vous aviez chargé Mr. Brisson de me remettre et j’accepte le ris du thibet a balles noires que vous m’offrez; je ne veux point que vous preniez la peine de m’addresser la recette du vin d’orange, la pensilvanie n’est pas assez propre a cette production pour que nous puissions en faire usage. Je suis avéc reconnoissance Monsieur Vostre tres humble et tres obeissant serviteur
 
Notation: Written by [deleted: Le Roy] Le Veillard for Dr. Franklin
